Citation Nr: 1014433	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  06-27 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel








INTRODUCTION

The issue of entitlement to an initial compensable rating for 
right ear hearing loss was raised by the Veteran in a June 
2009 written statement (and again in a January 2010 written 
statement).  The matter was originally referred to the Agency 
of Original Jurisdiction (AOJ) for appropriate action in 
November 2009, but has still not been adjudicated.  
Therefore, the Board does not have jurisdiction over it, and 
it is, again, referred to the AOJ for appropriate action.  

The Veteran had active duty from January 1953 to December 
1956.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above claim.

In a May 2008 decision, the Board granted entitlement to 
service connection for right ear hearing loss and denied 
entitlement to service connection for left ear hearing loss.  
The Veteran appealed that part of the Board's May 2008 
decision that denied service connection for left ear hearing 
loss to the United States Court of Appeals for Veterans 
Claims (Court).  In that litigation, a Joint Motion for 
Remand was filed by the VA General Counsel and the appellant, 
averring that remand was warranted to enable the Board to 
request clarification of February 2005 VA medical opinions as 
to the etiology of the Veteran's hearing loss or to obtain 
another opinion as to the etiology.  In an Order dated in 
December 2008, the Court vacated that portion of the Board's 
decision that denied service connection for left ear hearing 
loss and remanded the matter, pursuant to the Joint Motion.  
A copy of the Court's Order is in the claims file.

In November 2009, the Board remanded the Veteran's case to 
the RO for further evidentiary development.




Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the 
objective and competent medical evidence of record 
demonstrates that he has left ear hearing loss that cannot be 
reasonably dissociated from his active military service.


CONCLUSION OF LAW

Left ear hearing loss was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) substantially 
amended the provisions of Chapter 51 of Title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. § 5103 (West 2002 & Supp. 2009)).

In view of the favorable disposition of this appeal, 
discussed below, VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertaining to his claim, under the VCAA.  
Moreover, in the instant case, although the Veteran's service 
connection claim is being granted, no disability rating or 
effective date will be assigned and, as set forth below, 
there can be no possibility of prejudice to the Veteran.  As 
set forth herein, no additional notice or development is 
indicated in the Veteran's claim.  Information concerning 
effective dates and ratings for hearing loss will be provided 
by the RO.  If appellant then disagrees with any of those 
actions, he may appeal those decisions.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  Even if there is no record of 
sensorineural hearing loss in service, its incurrence in 
service will be presumed if the disease was manifest to a 
compensable degree within one year after separation from 
active duty. See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id.

Hearing loss disability is defined by regulation.  For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court stated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service. Id. at 159.  The Court explained that, when 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  The Court cited with approval a medical text, which 
states that the threshold for normal hearing is zero decibels 
to 20 decibels and higher threshold levels indicate some 
degree of hearing loss.  Id. at 157.

After a full review of the record, the Board finds that the 
evidence on the question of whether left ear hearing loss is 
due to noise exposure in service is in equipoise. Resolving 
all reasonable doubt in favor of the Veteran, service 
connection for left ear hearing loss is warranted.

The Veteran has indicated that, during his active military 
service when he was an aircraft mechanic, he was exposed to 
acoustic trauma from primarily from aircraft noise.  Lay 
assertions may serve to support a claim for service 
connection when they relate to the occurrence of events that 
are observable as a lay person or the presence of a 
disability of symptoms of a disability that are subject to 
lay observation, such as undergoing right foot surgery.  38 
U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
the existence of a disability even when not corroborated by 
contemporaneous medical evidence).

Service treatment records reflect that, when examined for 
enlistment into service in January 1953, the Veteran's 
hearing acuity on the whispered voice test was reported as 
15/15 in each ear, an ear abnormality was not noted, and he 
was found qualified for active duty.  When examined for 
discharge in November 1956, the Veteran's hearing acuity on 
the whispered voice test was reported as 15/15 in each ear, 
and an ear abnormality was not noted.

The Veteran, however, is not required to show that he met the 
criteria of 38 C.F.R. § 3.385 at separation if he has a 
hearing loss otherwise shown to have begun in service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

As noted above, in its February 2008 decision, the Board 
conceded that the Veteran experienced significant noise 
exposure in his work as an aircraft mechanic.  Post service 
medical records include a diagnosis of bilateral hearing 
loss.

In February 2005, a VA audiologist reported that audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
25
30
30
30

The speech recognition score for the Veteran's left ear was 
100 percent.  The pertinent diagnosis was borderline normal 
to mild sensorineural hearing loss in the left ear.  The 
examiner noted the Veteran's report of significant excessive 
noise exposure primarily from jet engines and referred the 
Veteran for a VA ear, nose, and throat (ENT) evaluation to 
determine the etiology of the hearing loss. 

According to a February 2005 VA ear disease examination 
report, the VA ENT examiner initially indicated that the 
Veteran's hearing loss was less likely than not a result of 
military trauma but, then, concluded that he could say wither 
the underlying hearing loss was related to military service 
without resorting to speculation.

Pursuant to the Court's December 2008 remand, and the Board's 
November 2009 remand, in December 2009, the Veteran underwent 
another VA audiology examination.  Audiogram findings, in 
pure tone thresholds, in decibels, were as follows:








HERTZ



500
1000
2000
3000
4000
LEFT
35
35
35
35
50

Word recognition scores were not reported due to questionable 
validity.  The Veteran stated that he noticed bilateral 
hearing loss since shortly after his separation from service.  
Upon clinical examination, mild to severe sensorineural 
hearing loss was diagnosed in the left ear.  As to the 
etiology of the Veteran's left ear hearing loss, the VA 
audiologist said that she was unable to resolve the issue 
without resort to mere speculation as there were no 
audiograms performed during military service and the earliest 
available audiogram results were dated in February 2005.  She 
noted that the Veteran's left ear hearing loss in the high 
frequencies on both audiograms did not exceed the norms for 
hearing loss due to aging, nor did the current high frequency 
hearing loss exceed those norms.  However, as there were no 
in-service audiograms, the VA examiner said it would be 
speculative to determine whether any portion of the Veteran's 
left ear hearing loss did begin during service, particularly 
since he reported significant military noise exposure and no 
post service noise exposure. 

Here, the Board has conceded that the Veteran's was subjected 
to significant noise exposure during military service and 
afforded him three VA examinations, two February 2005, and 
one in December 2009.  The VA examiners were unable to render 
an opinion regarding the etiology of the Veteran's left ear 
hearing loss without a resort to speculation.

In view of the totality of the evidence, including the 
Veteran's credible report of in-service noise exposure and 
his statement that he has experienced bilateral hearing loss 
since shortly after his separation from service, as well as 
the audiological examination findings of record, the Board 
finds that left ear hearing loss cannot reasonably be 
dissociated from the Veteran's period of active service.  
Affording the Veteran the benefit of the doubt, service 
connection for left ear hearing loss is warranted.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 


ORDER

Service connection for left ear hearing loss is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


